 


109 HRES 788 EH: Supporting the goals and ideals of Peace Officers Memorial Day.
U.S. House of Representatives
2006-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 788 
In the House of Representatives, U. S.,

May 16, 2006
 
RESOLUTION 
Supporting the goals and ideals of Peace Officers Memorial Day. 
 
 
Whereas the well-being of all people of the United States is preserved and enhanced as a direct result of the vigilance and dedication of law enforcement personnel; 
Whereas more than 870,000 law enforcement personnel in the United States serve their fellow citizens as guardians of peace; 
Whereas peace officers are on the front line in preserving the right of the children of the United States to receive an education in a crime-free environment, a right that is all too often threatened by the insidious fear caused by violence in schools; 
Whereas 155 peace officers across the Nation were killed in the line of duty during 2005, well below the decade-long average of 164 deaths annually, and a major drop from 2001 when 237 officers were killed, including 72 officers in the September 11th terrorist attacks; 
Whereas a law enforcement officer is killed in the United States every 53 hours, and there are 56,000 assaults against our law enforcement officers each year, resulting in 16,000 injuries; 
Whereas section 136 of title 36, United States Code, requests that the President issue an annual proclamation designating May 15 as Peace Officers Memorial Day in honor of Federal, State, and local officers killed or disabled in the line of duty; and 
Whereas on May 15, 2006, more than 20,000 peace officers are expected to gather in Washington, D.C. to join with the families of their recently fallen comrades to honor those comrades and all others who have fallen before them: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of Peace Officers Memorial Day to honor Federal, State, and local peace officers killed or disabled in the line of duty; and 
(2)calls upon the people of the United States to observe such a day with appropriate ceremonies and respect. 
 
Karen L. HaasClerk.
